I should like to convey sincere congratulations 
to Mr. Hollai on his election to the presidency 
of the General Assembly at its thirty-seventh 
session and to express our best wishes to him and 
to the officers of the Assembly for success in 
directing the work of the Assembly towards the 
achievement of our goals. I should like to take 
this opportunity to express our deep appreciation 
of the great efforts made by the former 
President, Mr. Kittani, during the thirty-sixth 
session and of the skilful manner in which he 
conducted its work and that of the General 
Assembly throughout its successive sessions and 
meetings this year.

151.	The election of the new Secretary-General 
has been a source of pleasure to us, considering 
his outstanding position and wide experience in 
the work of the Organization as well as the 
respect and appreciation he has enjoyed for the 
tasks he has performed. While expressing our 
congratulations to Mr. Perez de Cuellar on his 
election by acclamation to his post, we should 
like to express our conviction that he is worthy 
of this universal trust and to wish him success 
in his important work and in realizing the hope 
that he may achieve the important tasks entrusted 
to him.

152.	In reviewing the international situation 
and events since the previous sessions, we must 
unfortunately conclude that the picture is 
gloomy. Most of the problems which we discussed 
are becoming increasingly complicated. The views 
and hopes which we expressed have to a great 
extent not been realized. Many resolutions have 
been neither respected nor implemented. Our hopes 
for establishing good international relations 
based on the principles of the Charter and 
international law are still far from being 
achieved, and the United Nations—as the 
Secretary-General indicated in his report on the 
work of the Organization—has not been able to 
play its effective and decisive role as envisaged 
in the Charter, thus frustrating the hope that 
the Organization would be capable of maintaining 
peace and security and serving as a forum for 
negotiations. We must endeavour to put an end to 
this deviation from the Charter, to adhere ,to it 
and to its principles, and to revive the concepts 
contained in it, which requires making a 
collective effort towards establishing peace, 
thereby strengthening the ability of the United 
Nations to perform its basic, function.

153.	The list of problems before the Assembly 
at this session is, as usual, diverse, 
complicated and long,, but we believe that such a 
list should not lead us to despair or make us 
give up endeavours towards the achievement of 
what we believe is right and fair. We have ho 
alternative but to continue our efforts and 
co-operation towards achieving the objectives 
that we set ourselves, including in particular 
the establishment of peace based on justice.

154.	As at previous sessions, the Middle East 
problem, whose central issue is the Palestinian 
question, is the most urgent problem before us. 
We all know that the main obstacle to the 
solution of this problem is not the lack of 
efforts exerted within and outside the United 
Nations to solve it, but, first and foremost, the 
continued Israeli defiance of the will of the 
international community, Israel's flouting of the 
very principles governing the Organization.

155.	This defiance of international public 
opinion and flouting of the Charter and 
resolutions is a serious matter, and the time has 
come to deal with it. Otherwise, the law of the 
jungle will prevail in international relations, 
and the remnant of confidence and hope of finding 
a peaceful solution to this problem, based on the 
principles of international law and justice, will 
collapse. This will also weaken the 
Organization's ability to find peaceful and just 
solutions to the disputes brought before it, as 
the Secretary-General stressed in his report.

156.	The Sultanate of Oman is an advocate of 
peace, and the people of our region, who have 
suffered war and instability for a long time, 
look forward to an era of security and stability. 
The peace that we seek is a peace based on 
justice and on the principles adopted by the 
Organization. We seek a just and lasting peace 
that would put an end to the tragedy of the 
Palestinian people and would realize their 
legitimate rights to return to their home and to 
self-determination. That is why we have 
supported, and continue to support, all the 
efforts aimed at establishing peace in the 
region. The Twelfth Arab Summit Conference, in 
which we participated, laid the basis and 
provided the guidelines for a peaceful and just 
solution to the Middle East problem. Furthermore, 
the eight principles representing the Arab 
framework for solving this problem not depart, in 
general or in details, from the principles that 
have already been approved by the United Nations.

157.	The recent initiative of Mr. Reagan, the 
President of the United States of America, 
directed to solving the Middle East problem 
contains positive points that might contribute to 
the efforts being made to settle this problem.

158.	The peace initiative of the Arab States 
and President Reagan's initiative create together 
a climate conducive to finding a permanent and 
just settlement to the problem. We should take 
advantage of it and develop it, and the negative 
attitude of Israel should not be allowed to 
undermine our efforts. However, the Israeli 
persistence in frustrating all international 
efforts and rejecting all proposals for forward 
for solving the problem have led States to 
believe in the inevitability of the use of force 
in solving political problems involving Member 
States. This is a very serious matter.

139. The Israeli aggression against the Arab 
sister State of Lebanon, resulting in the 
occupation of Lebanese territories and violation 
of Lebanon's sovereignty, demonstrates to the 
whole world that Israel believes only in the use 
of force, and not in peacel Therefore, the 
international community must once again censure 
these brutall actions and demand that Israel 
withdraw its forces from Lebanon immediately, 
and, further, that it assist the Lebanese people 
to realize their hopes of stability and security.

160.	On 20 September 1982 the Ministry of 
Foreign Affairs in Oman issued the following 
statement about the events in Lebanon:

  The Sultanate strongly denounces the barbaric 
massacres which have been committed and are being 
committed by Israel against unarmed Palestinian 
refugees, men, women and children, in the Sabra 
and Shatila camps in west Beirut.

  These genocidal massacres are a flagrant 
violation of international law and the Charter of 
the United Nations. They are a dangerous 
development, since they have contravened the 
spirit of peace and escalated tension and 
instability in the area. They recall the mass 
slaughter of Palestinians committed at Deir 
Yassin and Kafr Qasem by the Israeli authorities 
in 1948.

  Israel's invasion of west Beirut and its 
massacre of defenceless Palestinian refugees, old 
men, women and children, were part of a policy of 
aggression and expansion which the Israeli 
occupation authorities were implementing, with 
civilians as their victims. Their actions have 
defied all human values and international mores.

  Oman calls on the leaders of the world and the 
States which were responsible for the evacuation 
of the Palestinian fighters from west Beirut, as 
well as the international pubic and international 
and humanitarian organizations, to shoulder their 
responsibilities fully at this crucial stage so 
as to stop the inhuman slaughter of Palestinian 
refugees.

161.	The withdrawal of Israel from the whole 
of Lebanon should be carried out immediately in 
accordance with the relevant Security Council 
resolutions. We express our hope that the return 
of the multinational peace-keeping force to 
Lebanon after supervising the departure of the 
Palestinian fighters will help the Lebanese 
Government exercise sovereignty over the whole of 
Lebanon.

162.	The continuance of military conflict 
between the two neighbouring States of Iraq and 
the Islamic Republic of Iran is a source of 
concern and instability for the entire Gulf 
region and represents a threat to all the peoples 
there, and indeed to world peace and security, 
since it involves innumerable dangers and is 
exhausting the greater part of the natural and 
human resources of those two States, resources 
which could be channelled into economic and 
social development.

163.	We cannot but associate ourselves with 
those who have called for an immediate end to 
such human and economic waste and urge that a 
peaceful settlement between the two sister States 
be brought about as quickly as possible.
164.	We welcomed the declaration by Iraq, 
within the framework of the League of Arab 
States, that it would withdraw its forces from 
Iranian territory to the international boundaries 
and was; ready to enter into negotiations to end 
the war. On the same principle and in the 
interest of peace and stability in the Gulf 
region, we urge the sister State of Iran to stop 
the war and move towards a peace which will take 
account of the legitimate rights of all the 
people.

165.	Despite the numerous United Nations 
resolutions demanding the withdrawal of Soviet 
troops from Afghanistan, the reiteration of the 
same demand by the Islamic Conference and the 
Conference of Ministers for Foreign Affairs of 
Non-Aligned Countries, which was held at New 
Delhi, and the insistence on respect for the 
independence, sovereignty and non-aligned status 
of Afghanistan, Soviet troops continue to occupy 
Moslem non-aligned Afghanistan in complete 
disregard of the resolutions of the United 
Nations and other international and regional 
organizations concerned with this matter.

166.	We call once again from this rostrum for 
a cessation of the Soviet aggression and the 
immediate withdrawal of the Soviet troops so as 
to enable the sister State of Afghanistan to 
regain control over its destiny and to choose its 
own political, economic and social system without 
any foreign interference or coercion.

167.	In the context of the problem of western 
Asia we cannot ignore the deteriorating situation 
in the adjacent region of South-East Asia, 
namely, the continued occupation of Kampuchea by 
Vietnamese troops. In this connection, we hope 
that at this session the Assembly will stress the 
need to respect the Charter and the principles 
embodied in it and the need to find a speedy and 
peaceful political solution based on the 
principles of non-interference in the internal 
affairs of sovereign States and the non-use of 
force, as well as the necessity for the immediate 
withdrawal of foreign troops, so that the 
Kampuchean people may determine their own destiny 
free from foreign interference and this region 
may enjoy peace.

168.	Oman has a historical relationship with 
many of the countries and peoples of the African 
continent. We therefore share the aspirations of 
the peoples of the continent and their hope for a 
solution to the grave problems in southern 
Africa, particularly that of Namibia. We join the 
Africans in denouncing racial discrimination and 
we call for further efforts within and outside 
the United Nations to ensure that the aspirations 
of the African people to freedom and stability 
are fulfilled.

169.	Because of its geographical position the 
Sultanate of Oman is directly concerned with 
events in the Horn of Africa. It regrets the 
continued attempts to interfere in the internal 
affairs of the region. It condemns the acts of 
aggression against the Somali sister State and 
demands an end to foreign intervention in the 
internal affairs of that region lest it should 
fall victim to foreign expansionism and attempts 
to propagate social systems imported from abroad; 
foisting them upon the people of the area with a 
view to exploiting their resources.

170.	Our concern with events in the Horn of 
Africa is closely associated with the security 
and safety of the coastal States of the Indian 
Ocean. The Sultanate of Oman, as one of those 
countries, is concerned for the security of this 
area and is therefore in favour of declaring it a 
zone of peace, It calls for an end to the 
competition between the super-Powers to establish 
spheres of influence in the region. As a member 
of the Ad Hoc Not Committee on the Indian Ocean, 
Oman is anxious to promote the efforts to arrange 
for the convening of the Conference on the Indian 
Ocean, which is scheduled to be held in Colombo 
in 1983, so that the goal of making the Indian 
Ocean region a demilitarized zone of peace may be 
achieved without further delay.

171.	My delegation would like to express its 
satisfaction at the adoption by the General 
Assembly at its thirty-sixth session of the 
Declaration on the Inadmissibility of 
Intervention and Interference in the Internal 
Affairs of States. It hopes that this 
Declaration, which emphasizes respect for this 
important principle, will be complied with, thus 
guaranteeing the right of all peoples to shape 
their own destinies and choose their systems of 
government without any outside intervention, 
pressure or threat.

172.	Oman, like other peaceful States, 
attached great hopes and importance to the second 
special session devoted to disarmament. We had 
entertained the hope that the negotiations and 
deliberations conducted during that session would 
be successful; but, as we all know, failure to 
reconcile the different points of view made it 
impossible to reach consensus on the major items 
on the agenda of that session, in spite of the 
preparatory meetings. We entertained the hope 
that the second special session would put into 
effect the Final Act of the Tenth Special Session 
of the general Assembly, which was adopted by 
consensus in 1978. In paragraph 126 of the 
document the Members of the Organization 
reaffirmed:
  their determination to work for general  and 
complete disarmament and to make farther 
collective efforts aimed at strengthening peace 
and international security; eliminating the 
threat of war, particularly nuclear war; 
implementing practical measures aimed at halting 
and reversing the arms race; strengthening the 
procedures for the peaceful settlement of 
disputes; and reducing military expenses and 
utilizing the resources thus released in a manner 
which will help to promote the well-being of all 
peoples and to improve the economic conditions of 
the developing countries/'

173.	The failure of the negotiations at the 
second special session and the subsequent 
disappointment to many parties are deplorable and 
regrettable. Nevertheless, we have to bear in 
mind that the responsibility of the United 
Nations in the field of disarmament is a basic 
one which emanates^ as we indicated earlier, from 
its purposes and principles: to establish , the 
bases of peace and to save succeeding generations 
from the scourge of war. The United Nations must 
urgently continue to assume this responsibility 
fully, without hesitation or despair. It is also 
imperative to mobilize the collective will to 
replace doubt with confidence, so that we can 
achieve positive results in this domain.

174.	In this connection I should like to 
reiterate what the President of the second 
special session of the
Assembly said. We should be ignoring reality if 
we failed to observe that this session is being 
convened at a turning point of the greatest 
concern in the field of international relations. 
Doubt, conflict, an increasing sense of 
insecurity and a tendency to resort to force 
still prevail.

173. It is imperative that the international 
community now look seriously into the fabric of 
relations among States in order to restore the 
role of the principles of international law and 
respect for the Charter of the United Nations, 
for it will be impossible to achieve progress in 
the field of disarmament without the fundamental 
elements of confidence and respect.

176.	Like many other countries of the world, 
my country is aware of the increasing importance 
of establishing a new international economic 
order based on a fair balance between the prices 
of raw materials and manufactured products, 
taking into account the needs of developing 
countries and the need to accelerate their 
development. That is why my country continues to 
support the decisions taken by the Group of 77 
and the efforts made by the Group in this 
connection ever since the beginning of global 
negotiations on international economic 
co-operation for development, endorsed by the 
general  Assembly at its thirty-fourth session we 
should like to emphasize that it is not possible 
to find any solution to such problems except on 
the basis of a common, universally accepted 
approach to the current global economic problems 
involving all States, and through agreed 
solutions regarded as permanent and fair by all.

177.	Since then, to our regret, my delegation 
has not seen any positive development in the 
global economic negotiations. On the contrary, it 
has witnessed a clear general deterioration in 
the economic situation in many countries of the 
world, and particularly in the developing 
countries. The obvious decline in the developing 
countries' terms of trade, the large increase in 
the cost of capital, inadequate demand for those 
countries' exports, frequent resort to the policy 
of protectionism, continued application of 
stringent and unfavourable terms for the transfer 
of technology to those countries—all this has 
weighed heavily on the economies of developing 
countries, disrupted their economic growth and 
led to a sharp increase in their balance-of 
payments deficit and foreign indebtedness.

178.	Like any other developing country, the 
Sultanate of Oman feels the need for such 
international economic co-operation and considers 
it imperative that the developed countries 
increase their aid to the developing countries in 
order to raise the level of development in those 
countries, relieve their foreign indebtedness, 
and demonstrate increased flexibility and 
seriousness in the negotiations on the subject. 
The Sultanate of Oman feels that the 
international community is more than ever in duty 
bound to find a solution to the present economic 
crisis by devoting every effort to achieving the 
objectives and goals set forth in the 
International Development Strategy for the Third 
United Nations Development Decade. We hope that 
we shall soon witness positive results in this 
direction in response to the efforts of the 
Secretary-General.

179.	Oman participated in the adoption of the 
final text of the United Nations Convention on 
the Law of the Sea, in New York on 30 April, in 
spite of the fact that the final text did not 
include proposals and views put forward by Oman 
during the deliberations of the United' Nations 
Conference on the Law of the Sea during the past 
few years. We did so out of our belief that the 
Convention, in general, is fair to all and would 
put an end to the chaotic situation with respect 
to the seas—particularly as to exploration and 
exploitation of the resources of the sea-bed—in a 
way that would serve the interests of humanity at 
large without prejudice to the basic rights of 
the coastal States.

180.	We hope that the States which could not, 
for one reason or another, vote in favour of the 
Convention will reconsider their positions, 
because that Convention is the outcome of long 
and continuous efforts exerted over the last 10 
years, and it would be a waste of these efforts 
not to adopt it. Otherwise, States will resort to 
their former practices without any binding legal 
restraint defining their rights and obligations 
under the law of the sea.

181.	Finally, I should like, with reference to 
the report of the Secretary-General on the work 
of the Organization to express my appreciation of 
his account of the situation in the world in 
general, and at the United Nations in particular. 
It merits attention far beyond that given to 
previous reports. It clearly and realistically 
reflects our feelings, especially with respect to 
the developing countries which, more than all the 
others need to see that the United Nations 
receives the necessary support to enable it to 
fulfil the effective and decisive role clearly 
envisaged for it in the Charter. We hope this 
report will receive the attention it deserves and 
that at the current session the Assembly will 
explore effective means of eliminating the points 
of weakness in the work of the Organization, 
particularly during the last years, so that it 
may regain the importance accorded it by the 
peoples of the world at its inception.

182.	We renew the pledge we made in the Preamble 
to the Charter for a serious endeavour to save 
succeeding generations from the scourge of war, 
reaffirm our belief in fundamental human rights, 
in the equality of the rights of men and women, 
as well as of nations, large and small, and we 
renew our commitment to the principles and 
objectives enshrined in the Charter of the United 
Nations.
